ORDER

PER CURIAM.
Appeal from a summary judgment in favor of Mercantile Bank of Trenton, NA.., against Alfred and Mary Ann Ryder and Ryder Farms, Inc. In an action by Mercantile Bank to set aside certain transfers of real and personal property as fraudulent. Defendants contend on appeal that the trial court erred in failing to join Thomas and Lucille Ryder, alleged owners of stock in Ryder Farms, Inc., as indispensable parties, and in granting summary judgment in favor of Mercantile Bank on the issue of fraudulent transfers.
Defendants Alfred and Mary Ann Ryder, anticipating the collection efforts of the Bank, transferred all of their assets to a newly formed corporation. The Ryders, who were then allegedly insolvent, continued to occupy and to use as their own all of the property they had transferred to the corporation. The trial court granted summary judgment to Mercantile Bank, holding that the transfers to the corporation were fraudulent. The undisputed facts and admissions of defendants related to “badges of fraud” show that the transfers were fraudulent. Plaintiff Mercantile Bank is entitled to prevail as a matter of law. Thomas and Lucille Ryder, to whom Alfred and Mary Ann Ryder allegedly transferred all of their stock in Ryder Farms, are not necessary parties because it is the corporation’s alleged assets, not the stock belonging to Thomas and Lucille Ryder, which the Bank seeks to attach.
Judgment is affirmed. Rule 84.16(b).